PCIJ_A_08_SinoBelgianTreaty_BEL_CHN_1927-02-15_ORD_01_IM_00_EN.txt. 9

ORDER
MADE ON FEBRUARY 15th, 1927.

 

The President of the Permanent Court of International Justice,

Having regard to Article 48 of the Statute of the Court ;

Having regard to the Application instituting proceedings dated
November 25th, 1926, filed with the Registry of the Court. on
November 26th, 1926, on behalf of the Belgian Government bringing
before the Court a suit in regard to the denunciation by the Chinese
Government of the Treaty concluded on November 2nd, 1865,
between Belgium and China ;

Having regard to the Order indicating measures of protection
made on January 8th, 1927 ;

Whereas, by a communication dated February 3rd, 1927, the
Agents of the Belgian Government before the Court in this suit have
informed the Court that, the Chinese Minister for Foreign Affairs
having declared the Chinese Government to be willing to apply to
Belgium as a provisional régime a certain specified treatment, the
Belgian Minister at Peking has accepted this proposal on behalf
of the Belgian Government ;

Whereas the agreement which is said to have been concluded will
comprise the following treatment :

(1) Adequate protection will be granted to Belgian subjects,
including missions, and to their property and vessels, in accordance
with the rules of international law ;

(2) The customs tariff at present applied to other countries will

also be applied to merchandise imported into China from Belgium

or exported from China to Belgium ;

(3) Civil and criminal suits in which Belgian nationals are
implicated will be heard by the modern courts only, with the right
of appeal, Belgian subjects being authorized to obtain the assistance
of advocates and interpreters of Belgian or other nationality, duly
approved by the courts ;

Whereas the aforesaid Agents have, on behalf of the Belgian
Government, formally requested the President of the Court to
revoke the abovementioned Order of January 8th, 1927 ;

Whereas they have indicated that a decision by the President
revoking the abovementioned Order would be in accordance with
the wish of the Chinese Government ;

1927.
February 15th.
File E, c. IX.
Io

Considering that there is no question in this case of an agreement
regarding} the] settlement; of the dispute under the terms of Art-
icle 61, paragraph 1, ot the Revised Rulesfof Court,|since the Chinese
Government has addressed no communication to the Court either
in regard to the abovementioned treatment or conveying a desire
for the revocation of the Order in question ;

Considering that the present suit has been brought by unilateral
application and that, as the time allowed for the filing of the
Counter-Case has not expired, the Respondent has not had an
- opportunity of indicating whether he accepts the Court’s jurisdic-

tion in this case ;

that, in these circumstances, there is nothing to prevent the
Applicant, subject to the decision of the Court, from modifying his
original submissions!; _

Considering that it is Belgium which, by proposing in its Applica-
tion instituting proceedings the indication of measures of protection
and by developing that proposal in its Case, has caused the Court
to consider whether circumstances required the indication of such
measures in this case ;

that, as set out in the grounds for the Order of January 8th, 1927,
the aim of that Order is exclusively to safeguard certain rights which
Belgium might be entitled to assert on the basis of the Treaty of
November 2nd, 1865, if that Treaty were held by the Court not to
have ceased to be effective ;

Considering that the agreement which, according to the terms of
the communication received from the Agents of the Belgian Govern-
ment, has been concluded between Belgium and China, would provi-
sionally take the place of the régime provided for in the Treaty of
1865, in particular as regards the rights accruing to Belgium under
that Treaty, which rights it is the aim of the Order of January 8th,
1927, to preserve until the Court shall have given its final judgment ;

that, consequently, the aforesaid Treaty would provisionally
cease to be operative as regards these rights, which could not,
therefore, no matter what the tenor of the Court’s final judgment
may be, serve as a basis for any claim enforceable at law and put
forward on the ground of some violation of these rights during the
period for which the new régime agreed upon between the Parties
might be applicable ;
II

that, furthermore, a unilateral declaration by the Belgian Govern-
ment to the same effect, which should be regarded as a modification
of that Government’s original submissions, would suffice, were it
accepted by the Court, to produce the same result ;.

Considering that, under these conditions, the new fact brought
to the knowledge of the Court by the abovementioned communica-
tion from the Agents of the Belgian Government has removed the
circumstances which, according to the terms of the Order of Jan-
uary 8th, required the indication of measures of protection ;

Considering that in the present case there are no other circum-
stances independent of the legal situation created by the Parties,
resulting either from agreements concluded between them or from
unilateral declarations in regard to matters concerning which they
may use their discretion, which would point to the indication of
measures of protection in the interests of the procedure alone ;

Considering that measures of protection, indicated by the Court
as being for purely legal reasons rendered necessary by circum-
stances, cannot be dependent, as regards their applicability, upon
the position of negotiations that may be in progress between the
Parties ;

that, consequently, the Order of January 8th, 1927, indicating
measures of protection can, if revoked, only be so finally and in its
entirety,

Declares that the Order indicating measures of protection made
by him on January 8th, 1927, shall cease to be operative.

Done at The Hague, this fifteenth day of February, nineteen
hundred and twenty-seven, in four copies, one of which shall be
deposited in the archives of the Court and the others transmitted
respectively to the Government of China, to the Government of
Belgium and to the Council of the League of Nations.

(Signed) Max HUBER,
President.

‘ (Signed) PAUL RUEGGER,
Deputy-Registrar.
